DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 2/2/2022.  Claims 1 – 50 are pending in the application. Claims 28-50 are withdrawn due to a previous restriction requirement. 
2.	The previous objections of claims 1, 9 and 19 are withdrawn in light of Applicant’s amendment and remarks.  

Claim Analysis
3.	Summary of Claim 1:
A population of capsules, the capsules comprising: 

An oil-based core comprising a benefit agent, and a substantially inorganic shell surrounding the core, 

wherein the shell comprises a first shell component comprising at least one of a metal oxide or a semi-metal oxide, 

wherein the first shell component comprises up to 5wt% of organic content; 

wherein said population has a mean volume weighted capsule diameter of about 10 micrometers to about 200 micrometers, an average shell thickness of about 170nm to about 1000 nm; 

and wherein the mean volumetric core-shell ratio is from about 80:20 to about 98:2;

wherein the oil-based core is a liquid at room temperature.

 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-27 are rejected under 35 U.S.C. 103 as obvious over Veronique et al. (US PG Pub 2012/0128747 A1) as listed on the IDS dated 4/9/2021.
Regarding claims 1-4, Veronique et al. teach particles consisting of a continuous shell confining at least one oil phase thereby reading on the oil based core comprising a benefit agent, wherein the shell comprises at least one silicon oxide thereby reading on the substantially inorganic shell surrounding the core (Abstract), wherein the shell further comprises in addition to the silica oxide one or more metal oxides [0016] thereby reading on the shell component comprising at least one of a metal oxide, wherein the diameter of the particles vary from 1 µm to 1 cm, preferably from 10 to 200 µm [0014] thereby reading on claimed range of about 10 to 200 micrometers, wherein the thickness of the shell is from about 0.1 to 2 µm [0015] which corresponds to 100 to 2,000 nm thereby reading on the claimed range of 170 to 1000 nm, wherein in a preferred embodiment (Example 1) the amount of organic content in the shell is 1.7% thereby reading on the up to 5 wt% as required by the instant claim [24 mg of CTAB which represents the organic content is added to 1.38 g of silica; as such 0.024 g + 1.38 g = 1.404 total g; thereby the organic content is 0.024 g / 1.404 g x 100 = 1.7%]. Veronique teaches the oil phase is "crystallizable oil", wherein the melting point of the crystallizable oil is above 15 °C [0010]. 
Veronique et al. do not particularly teach the oil based core is liquid at room temperature. 
Veronique teaches the oil phase is "crystallizable oil", wherein the melting point of the crystallizable oil is above 15 °C [0010]. Room temperature is 25 °C at atmospheric pressure. As such, the 
Veronique et al. do not particularly teach the mean volumetric core-shell ratio. Regarding claims 2-4, Veronique et al. are further silent on the permeability of the shell.
However, Veronique et al. demonstrate optical microscopy images of the material obtained by the mineralization of the emulsions stabilized by functionalized silica particles, wherein the particle size distribution curves of emulsions before and after mineralization are shown, wherein the cumulative volume of the particles of the emulsion have comparable diameters as reported in % as a function of the diameter of the particles in microns, demonstrating that the mineralization step does not broaden the particle size distribution (Fig. 5). As such, the mean volumetric core-shell ratio for the particles of Veronique et al. is interpreted to be within the claimed range of the core-shell ratio as required by the instant claim.  Furthermore, Veronique et al. teach the same shell components, the same oil based core and teach the capsule is formed in a substantially similar method. As such, the shell permeability for the particles of Veronique et al. will be the same permeability as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See 
Regarding claims 5 and 6, Veronique et al. teach the core is a fragrance (claim 11) thereby reading on the perfume as required by the instant claims.
Regarding claim 7, Veronique et al. teach the core material further comprises triglycerides; fatty acids; rosins; waxes (long alkanes) such as eicosane and octadecane; hydrogenated plant oils and also mixtures thereof; and synthetic bitumens. These oils may be used alone or as mixtures [0012] thereby reading on the core modifier.
Regarding claim 8, Veronique et al. teach in a preferred embodiment (Example 1) the amount of organic content in the shell is 1.7% thereby reading on the up to 2 wt% as required by the instant claim [24 mg of CTAB which represents the organic content is added to 1.38 g of silica; as such 0.024 g + 1.38 g = 1.404 total g; thereby the organic content is 0.024 g / 1.404 g x 100 = 1.7%]. 
Regarding claims 9-12, Veronique et al. teach silica oxide nanoparticles thereby reading on the SiO2 as required by the instant claims and further teach the shell is a mixed matrix of SiO2-MeO2 wherein Me is a metal chosen from Zr, Ti, Th, Nb, Ta, V, W and Al ([0016], [0032]) thereby reading on the second shell component.


    PNG
    media_image1.png
    146
    277
    media_image1.png
    Greyscale

thereby corresponding to the Formula (I) and (II) when M is Silicon, v is 4, z is 1, Y is –OR2, and R2 is ethyl. 
Veronique et al. do not particularly teach the formula I or formula II as required by the instant claims. The difference between the present claim and the disclosure of Veronique et al. is the requirement of w being from 2 to 2000. 
Although the reference fails to teach w being from 2 to 2000, the similarity between the precursors having w being from 2 to 2000 are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the precursor with w as 2 to 2000. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Veronique et al. are further silent on the molecular weight, PDI and degree of branching of the precursor.
Veronique et al. teach the precursors determine the thickness of the shell [0049] and further teach the precursor varies to achieve the desired thickness of the shell [0050].  Therefore, the properties of the precursor such as molecular weight, PDI and degree of branching can be optimized to reach the desired thickness via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the properties for the precursor for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claim 19, Veronique et al. teach TMOS and TEOS used in mixtures with other precursors [0048]. 
Regarding claims 26 and 27, Veronique et al. teach wall tension of around (0.00381 N/m) and 10 mN/m (0.1 N/m) [0113] thereby reading on the claimed ranges.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/851,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the population of capsules comprising a condensed layer comprising a condensation product of a precursor of formula I overlaps in scope with the population of capsules of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
7.	Applicant’s arguments, see p. 1-3, filed 2/2/2022, with respect to the rejection of claims 1-12 and 26-27 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the new amendment, a new ground of rejection is made under 35 USC 103 in view of Veronique et al.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763